In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-18-00460-CR
                                __________________

                JERRY CHARGOIS WILLIAMS JR., Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 163rd District Court
                       Orange County, Texas
                     Trial Cause No. B180045-R
__________________________________________________________________

                           MEMORANDUM OPINION

      In his sole issue on appeal, appellant Jerry Chargois Williams complains that

the trial court erred during the punishment phase of the trial by submitting a defective

jury instruction on manslaughter that omitted sudden passion. We affirm the trial

court’s judgment.




                                           1
                          Pertinent Procedural Background

      In February 2018, a grand jury indicted Williams for murder. In November

2018, a jury found Williams guilty of murder after being provided with an instruction

on the lesser-included offense of manslaughter. Williams elected to have the jury

assess his punishment. At the conclusion of the punishment phase of the trial,

Williams did not object to the punishment charge or request an instruction on sudden

passion. The jury assessed Williams’s punishment at confinement for life. Williams

filed a motion for new trial, which was overruled by operation of law. Williams

appealed.

                                      Analysis

      In his sole issue, Williams complains that the trial court erred during

punishment by submitting a jury instruction on manslaughter that omitted sudden

passion. The State argues that there was no error because Williams did not ask the

trial court to include an instruction on sudden passion or object to its absence in the

charge.

      When reviewing alleged charge error, we determine whether error existed in

the charge and, if so, whether sufficient harm resulted from the error to compel

reversal. Ngo v. State, 175 S.W.3d 738, 744 (Tex. Crim. App. 2005). “Only if we

find error do we then consider whether an objection to the charge was made and

                                          2
analyze for harm.” Tottenham v. State, 285 S.W.3d 19, 30 (Tex. App.—Houston [1st

Dist.] 2009, pet. ref’d). If jury-charge error exists and a defendant does not object to

the alleged error at trial, we may reverse the judgment only if the error is so egregious

that the defendant did not receive a fair and impartial trial. Almanza v. State, 686
S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on reh’g); see also Herron v. State,

86 S.W.3d 621, 632 (Tex. Crim. App. 2002). “Jury charge error is egregiously

harmful if it affects the very basis of the case, deprives the defendant of a valuable

right, or vitally affects a defensive theory.” Allen v. State, 253 S.W.3d 260, 264 (Tex.

Crim. App. 2008). In assessing the degree of harm, we must consider the entire jury

charge, the state of the evidence, the argument of counsel, and any other relevant

information revealed by the record. Almanza, 686 S.W.2d at 171.

      “At the punishment stage of a trial, the defendant may raise the issue as to

whether he caused the death under the immediate influence of sudden passion arising

from an adequate cause.” Tex. Penal Code Ann. § 19.02(d). A trial court is only

required to submit instructions on “the law applicable to the case[.]” Tex. Code

Crim. Proc. Ann. art. 36.14. Article 36.14 imposes no duty on a trial court to sua

sponte instruct the jury on an unrequested defensive issue. Taylor v. State, 332
S.W.3d 483, 487 (Tex. Crim. App. 2011). Sudden passion is a defensive issue, and



                                           3
an “unrequested defensive issue is not the law applicable to the case.” Id.; Newkirk

v. State, 506 S.W.3d 188, 191-92 (Tex. App.—Texarkana 2016, no pet).

      We conclude the trial court did not err by failing to sua sponte submit a sudden

passion instruction during punishment because Williams did not request an

instruction on the defensive issue or object to its absence. See Simpson v. State, 548
S.W.3d 708, 711 (Tex. App.—Houston [1st Dist.] 2018, pet. ref’d); Swaim v. State,

306 S.W.3d 323, 325 (Tex. App.—Fort Worth 2009, pet. ref’d); Newkirk, 506
S.W.3d at 191-92. Because no error exists, we need not analyze for harm. See

Tottenham, 285 S.W.3d at 30. We overrule Williams’s sole issue and affirm the trial

court’s judgment.

      AFFIRMED.
                                              ______________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on January 2, 2020
Opinion Delivered April 29, 2020
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          4